     Case 2:19-cv-01443-TLN-CKD Document 34 Filed 08/27/20 Page 1 of 2

1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DOMINIQUE MERRIMAN,                              No. 2:19-cv-01443-TLN-CKD
12                       Plaintiff,
13           v.
14    LOVE, et al.,
15                       Defendants.
16

17    DOMINIQUE MERRIMAN,                              No. 2:19-cv-01444-KJM-DMC
18                       Plaintiff,
19           v.
20    HARRIS, et al.,                                  RELATED CASE ORDER
21                       Defendants.
22

23          Defendant Harris filed a Notice of Related Cases in each of the above-captioned actions
24   on August 20, 2020. (ECF No. 32.) Examination of the above-captioned actions reveals they are
25   related within the meaning of Local Rule 123 (E.D. Cal. 1997). Pursuant to Rule 123 of the
26   Local Rules of the United States District Court for the Eastern District of California, two actions
27   are related when they involve the same parties and are based on the same or similar claim(s);
28
                                                       1
     Case 2:19-cv-01443-TLN-CKD Document 34 Filed 08/27/20 Page 2 of 2

1    when they involve the same transaction, property, or event; or when they “involve similar

2    questions of fact and the same question of law and their assignment to the same Judge . . . is

3    likely to effect a substantial savings of judicial effort.” L.R. 123(a). Further,

4                   [i]f the Judge to whom the action with the lower or lowest number
                    has been assigned determines that assignment of the actions to a
5                   single Judge is likely to effect a savings of judicial effort or other
                    economies, that Judge is authorized to enter an order reassigning all
6                   higher numbered related actions to himself or herself.
7    L.R. 123(c).

8           Here, the actions are based on similar Eighth Amendment deliberate indifference claims

9    arising from similar underlying alleged facts regarding the same incident, and the actions also

10   involve the same questions of law. Consequently, assignment to the same judge would “effect a

11   substantial savings of judicial effort.” L.R. 123(a), see also L.R. 123(c).

12          Relating the cases under Local Rule 123, however, merely has the result that both actions

13   are assigned to the same judge, it does not consolidate the actions. Under the regular practice of

14   this Court, related cases are generally assigned to the judge and magistrate judge to whom the

15   first filed action was assigned. Should either party wish to consolidate the actions, the

16   appropriate motion or stipulation must be filed.

17          IT IS THEREFORE ORDERED that the action denominated 2:19-cv-01444-KJM-DMC

18   is reassigned to District Judge Troy L. Nunley and Magistrate Judge Carolyn K. Delaney, and the

19   caption shall read 2:19-cv-01444-TLN-CKD. Any dates currently set in 2:19-cv-01444-KJM-

20   DMC are hereby VACATED, and the parties are ordered to refile any pending motions before
21   this Court. The Clerk of the Court is to issue the Initial Pretrial Scheduling Order.

22          IT IS SO ORDERED.

23   DATED: August 26, 2020

24

25

26                                                            Troy L. Nunley
27                                                            United States District Judge

28
                                                        2
